DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 01/11/2021 is acknowledged. 

Status of Claims
Claims 1-9 are pending in the application with claims 8-9 withdrawn. Claims 1-7 are examined herein.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1, lines 1-2: “determining global core reactivity bias” should recite “determining a global core reactivity bias”
Claim 4, line 2: “determining reactivity bias” should recite “determining a reactivity bias”
Claim 4, line 3: “determining uniform analytical reactivity adjustment” should recite “determining a uniform analytical reactivity adjustment”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304,312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

A skilled artisan would be unable to clearly recognize that the inventors invented what is claimed. The term “subcritical neutron flux,” first recited in independent claim 1, is a term different from that which is generally accepted in the art. “Subcritical,” “critical,” and “supercritical” are not used to describe flux. Rather, criticality is used to describe reactivity, as is explained by [0006]-[0007] of the instant Specification (“Keff … is used as a measure of the reactivity of the reactor.… When Keff is less than one, the reactor is 

Because the instant disclosure uses unconventional terminology and does not describe the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the measured subcritical neutron flux” and “the predicted spatially-corrected neutron flux,” claim 3 recites the limitations “the measurements of the subcritical neutron flux” and “the corresponding calculations of the predictions of the spatially-corrected subcritical neutron flux,” and claim 4 recites the limitations “the measured neutron flux data” and “the predicted spatially-corrected predictions.” There is insufficient antecedent basis for these limitations in the claims. Further, it is unclear if “the measured subcritical neutron flux” (claim 1), “the measurements of the subcritical neutron flux” (claim 3), and “the measured neutron flux data” (claim 4) refer to the same flux measured in claim 1. Similarly, it is unclear if “the predicted spatially-corrected neutron flux” (claim 1), “the corresponding calculations of the predictions of the spatially-corrected subcritical neutron flux” (claim 3), and “the predicted spatially-corrected predictions” (claim 4) refer to the same flux predicted in claim 1. 

Claim 1
Claim 1 is further indefinite because the step of “recording the difference” is inherent to the step of determining the difference. If a difference is determined, it is recorded in, for instance, a computer’s memory. It is unclear whether the step of “recording the difference as the global core reactivity bias” is an actual step and whether this requires any performable action. Is this simply assigning a name to the determined and recorded difference?

Claim 2 is indefinite because the limitation “the measuring step is carried out using an output of source range detectors” is unclear. The “measuring step” is “measuring a subcritical neutron flux.” Is the neutron flux not measured by the source range detectors? What does it mean that the output of the source range detectors carries out the step of measuring neutron flux? 

Claim 3 is indefinite because the limitation “using regression statistics of the measurements of the subcritical neutron flux to the corresponding calculations of the predictions of the spatially-corrected subcritical neutron flux” does not appear to have any apparent meaning and recites no performable step. What does it mean to “us[e] regression statistics … to the corresponding calculations”?

Claim 3 is further indefinite because it is unclear from the limitation “applying a quantitative measured-to-predicted criteria on the regression statistics” whether this refers to the regression statistics of the measurements of the subcritical neutron flux as recited in the first limitation of claim 3, or referring to whatever the intended output is of 

Claim 1 recites the step of determining a global core reactivity bias by determining a difference between the measured subcritical neutron flux and the predicted spatially-corrected neutron flux. Claim 4 recites the step of determining a reactivity bias by determining a uniform analytical reactivity adjustment required to reconcile the measured neutron flux data with the predicted spatially-corrected predictions. Claim 4 further indicates the uniform analytical reactivity adjustment is a systematic global reactivity bias. It is unclear from claim 4 whether the “reactivity bias” and the “systematic global reactivity bias” are the same as the “global core reactivity bias” recited in claim 1. It is further unclear the relationship between the uniform analytical reactivity adjustment and the reactivity bias. The latter is determined by determining the former (“determining reactivity bias … by determining uniform analytical reactivity adjustment”). Do these two terms refer to the same variable? The claim also appears to equate the uniform analytical reactivity adjustment and the systematic global reactivity bias (“uniform analytical reactivity adjustment, which is a systematic global reactivity bias”). Are all three of the reactivity bias, the uniform analytical reactivity adjustment, and the systematic global reactivity bias the same variable? 

Further regarding claim 4, the uniform analytical reactivity adjustment appears to be a value that reconciles the measured neutron flux data with the predicted spatially-corrected predictions. A value that would reconcile two different values would be the 

Claim 6 is indefinite because it recites “wherein the plurality of steady-state subcritical conditions comprises a plurality of state points,” but this limitation is unclear in view of the Specification which appears to indicate that the two terms, “plurality of steady-state subcritical conditions” and “plurality of state points,” are the same. The Specification states “a plurality of steady-state subcritical conditions, i.e., state points” in [0009], suggesting that these terms are interchangeable. It is therefore unclear how the steady-state subcritical conditions can comprise state points if one is the same as the other.
 
Claim 7 recites the limitation "the step of re-positioning control rods" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for gathering data, calculating data, manipulating the data, and recording the manipulated data. This judicial exception is not integrated into a practical application because the application of the steps to a core of a nuclear reactor does not add a meaningful limitation to the abstract idea. It amounts to simply implementing the abstract idea on a generic computer using collected data – the result produced by performing the claimed steps is a “global core reactivity bias,” which is a piece of information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.

Dependent claim 2 describes the use of source range detectors. This does not add anything significant to the parent claim because it was extremely well-known in the art to measure neutron flux using source detectors, e.g., see US Publication No. 2002/0122522.

Dependent claims 3-4 describe further steps in the method of determining global core reactivity bias. This does not add anything significant to the parent claim as these claims merely recite another judicial exception of an abstract idea and define further variables determined by the generic computer. 


Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea of claim 1 into a patent-eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 

STEP 1 – Statutory Category
Claim 1 recites a series of steps, and, therefore, is a process.

STEP 2A, PRONG ONE – Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
Claim 1 recites the steps of calculating a predicted flux and determining a difference between the predicted flux and a measured flux, which are accomplished through a series of mathematical operations performed by a computer. Therefore, under the 2019 Subject-Matter Eligibility Guidance, claim 1 falls within the “mathematical concepts” grouping.
STEP 2A, PRONG TWO – Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Claim 1 does not recite additional elements to integrate the abstract idea into a practical application. Claim 1 recites the steps of gathering data, calculating data, manipulating the data, and recording the manipulated data. These steps are performed on a generic computer. These steps do not relate to the improvement of the functioning of a computer or an improvement to other technology or technical field. Even though the steps are performed under the umbrella of nuclear technology, execution of these steps does not result in the improvement of said technology because the only “nuclear”-related aspect of the steps is that the data itself that is used as input data in the gathering, calculating, manipulating, and recording steps is data that originates from a nuclear reactor. 

STEP 2B – Is there an inventive concept? 
Claim 1 consists of the pre-solution activity of gathering data (“measuring a subcritical neutron flux…”) and the post-solution activity of recording data (“recording the difference…”) with the intermediate actions of “calculating a prediction” and “determining a difference” which are just steps of applying mathematical formulas to the gathered data. As a whole, the claim falls under MPEP 2106.05(g): insignificant extra-solution activity because it is easily summarized as collecting input data for a calculation (pre-solution activity) and then making a data output (post-solution activity).Therefore, claim 1 does not include additional elements that are sufficient to amount to significantly 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Plant Outage Time Savings Provided by Subcritical Physics Testing at Vogtle Unit 2” (“Cupp”).

Regarding claim 1, Cupp discloses a method of determining global core reactivity bias for a nuclear reactor core with a Keff less than 1 (examiner notes a nuclear reactor core with a Keff less than 1 is subcritical) (“[t]he SCICR method can be 
measuring a subcritical neutron flux for one or more states of the nuclear reactor core (“measured and predicted total reactivity change,” “[t]he nuclear measurement data needed .. was obtained from the isolated analog outputs from the two Source Range detector channels”) (pages 1, 4);
calculating a prediction of a spatially-corrected subcritical neutron flux for the one or more states of the nuclear reactor core (“expected reactivity changes determined from the core design model,“ “to make ICRR practically useful for subcritical reactivity measurements, the spatial effects must be accounted for”) (pages 1-2);
determining a difference between the measured subcritical neutron flux and the predicted spatially-corrected subcritical neutron flux (“[t]his capability allows the actual change in the reactivity of the core observed while control rods are being reconfigured to be compared to the expected reactivity changes determined from the core design model”) (page 1); and
recording the difference as the global core reactivity bias (the difference would necessarily be recorded once it was determined) (page 1).

Regarding claim 2, Cupp discloses the method of claim 1. Cupp further discloses wherein the measuring step is carried out using an output of source range detectors (“[t]he nuclear measurement data needed  ... was obtained from the isolated analog outputs from the two Source Range detector channels”) (page 4). 

Regarding claim 3, Cupp discloses the method of claim 1. Cupp further discloses the method further including the steps of:
using regression statistics of the measurements of the subcritical neutron flux to corresponding calculations of predictions of the spatially-corrected subcritical neutron flux (a fitted line is calculated based on the spatially corrected ICRR vs. predicted Keff; fitting a line to data is a form of regression analysis and regression statistics) (Fig. 4); and
applying a quantitative measured-to-predicted criteria on the regression statistics to detect various core anomalies while the nuclear reactor core is in a subcritical condition and prior to the nuclear reactor core achieving criticality (“[i]f the measured and predicted values of total rod worth agree within prescribed limits, then it can be concluded that the actual core operating characteristics agree sufficiently with the characteristics predicted by the core design model to allow the reactor to increase power to a point where an accurate in-core power distribution can be obtained,” “[t]he measured total bank worth was within 2% of the design prediction”) (pages 1, 4).

Regarding claim 4, Cupp discloses the method of claim 1. Cupp further discloses the method further including the step of determining reactivity bias between a predicted core and an actual core by determining uniform analytical reactivity adjustment, which is a systematic global reactivity bias, required to reconcile the measured neutron flux data with the predicted spatially-corrected predictions (“[t]his capability allows the actual change in the reactivity of the core observed while control rods are being reconfigured 

Regarding claim 5, Cupp discloses the method of claim 1. Cupp further discloses wherein the measuring, calculating and determining steps are performed under a plurality of steady-state subcritical conditions (“[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “data collection at a few additional points during the withdrawal of the control and shutdown banks”) (pages 1, 4).

Regarding claim 6, Cupp discloses the method of claim 5. Cupp further discloses wherein the plurality of steady-state subcritical conditions comprises a plurality of state points (“[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “data collection at a few additional points during the withdrawal of the control and shutdown banks”) (pages 1, 4).

Regarding claim 7, Cupp discloses the method of claim 5. Cupp further discloses wherein the plurality of steady-state subcritical conditions are obtained by the step of re-positioning control rods while maintaining other reactor conditions in a steady-state (“[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “data collection at 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646